Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 12 defines a program embodying functional descriptive material. However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” - Guidelines MPEP 2106.01 and 2106.02). That is, the scope of the presently claimed a program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” and “control unit” in claims 1 - 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 4, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (Pub 20120105816) in view of Ano (Pub 20180061372) in view of Nara (Pub 20110032492).


	sensing information being obtained by sensing a space in which video is projected, (35 fig 2) 
	coordinate information being obtained by pointing through a pointing operation of the space by a user, (13 fig 2); 
	and a control unit that stores setting information for setting a projection region in a predetermined range in a storage unit on a basis of a result of analyzing a state in the space on a basis of the sensing information and the coordinate information, (see control unit 31 fig 2 and storage unit 32 fig 2 which may store various data besides control programs; in addition, see alteration of projection region in a predetermined range based on sensing performed by 35 fig 2 and coordinate information, (Para. [0015; 0017-0018]) and controls, in a case where a projection region is designated by the user on a basis of the stored setting information, a projection apparatus to project the video onto the projection region, (S15-S16 fig 4).  

However, an input unit to which sensing information and coordinate information are input is not explicitly disclosed. In a similar field of endeavor, Ano discloses display apparatus, display system and control method for display apparatus comprising an input unit to which sensing information and coordinate information are input, (240 fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa by incorporating the teachings of 

            In addition to Ozawa, it is well known in the art to store setting information for setting a projection region in a predetermined range in a storage unit on a basis of a result of analyzing a state in the space on a basis of the sensing information and the coordinate information. See for example Nara disclosing in the same field of endeavor a projector and trapezoidal distortion correction method comprising a control unit that stores setting information for setting a projection region in a predetermined range in a storage unit on a basis of a result of analyzing a state in the space on a basis of the sensing information and the coordinate information, (Para. [0008] and see 130 and 150 and 120 fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa by incorporating the teachings of Nara for the common purpose of correcting displayed images. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ano in view of Nara in view of Yonezawa (Pub 20090027629).
Regarding claim 2, Ozawa discloses a control unit, see claim 1. However, a 
centered projection region is not disclosed. 
In a similar field of endeavor, Yonezawa discloses image projection method and 
projector wherein the control unit sets the projection region to be centered on coordinates changed from coordinates indicated by the coordinate information on the basis of the result of analyzing, (fig 5). Therefore, it would have been obvious to one of 

	Regarding claim 5, Ozawa discloses a control unit. However, changing a projection region in accordance with an area of a plane is not explicitly disclosed. 
	In a similar field of endeavor, Yonezawa discloses wherein the control unit changes an area of the projection region set in accordance with an area of a plane including the coordinates indicated by the coordinate information, (fig 2 and figs 3A-3D).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa by incorporating the teachings of Yonezawa for the common purpose of appropriately displaying images after correction.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ano in view of Nara in view of Yonezawa in view of Hwang (Pub 20150061884).
Regarding claim 3, Ozawa discloses a control unit. However, a projection region 
set along an edge of an object is not disclosed.
In a similar field of endeavor, Hwang discloses wherein the control unit sets the projection region along an edge of an object recognized in vicinity of the coordinates indicated by the coordinate information, (fig 5A-5C and Para. [0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa by incorporating the teachings of Hwang for the common purpose of projecting additional information and main content simultaneously. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ano in view of Nara in view of Cheon (Pub 20150095953).
Regarding claim 7, Ozawa discloses a control unit. However, receiving a pointing 
operation in an extended region is not disclosed. 
In a similar field of endeavor, Cheon discloses wherein the control unit 
determines that the projection region is designated in a case where the pointing operation by the user is received in an extended region including the set projection region and extended to be larger than the projection region, (Fig 11B see 1110). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa by incorporating the teachings of Cheon for the common purpose of projecting additional information and main content simultaneously according to a user’s selected desired area.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ano in view of Nara in view of Tamura (Pub 20090207323).
Regarding claim 10, Ozawa discloses a control unit. However, storing setting 
information with identification information is not disclosed. 
In a similar field of endeavor, Tamura discloses a projector wherein the control 
unit stores the setting information together with identification information for identifying the projection region and determines that a projection region corresponding to the identification information is designated when an operation or voice to select the identification information is input from the user, (fig 2 table stores settings containing 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/             Supervisory Patent Examiner, Art Unit 2422